DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3-7, 11-20, and 33 have been cancelled and Claims 37-40 have been added; therefore, Claims 1, 2, 8-10, 21-32, 34-40 are currently pending in application 09/507,062.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,217,339; over claims 1-18 of U.S. Patent No. 8,284,051; and over claims 1-20 of U.S. Patent No. 9,040,905. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for inspecting an object and/or subject.





Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8, 10-12, and 14-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-4, 6-8, 10-12, and 14-15 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).



Regarding Step 1, 
Claims 1-4, 6-8, 10-12, and 14-15 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-4, 6-8, 10-12, and 14-15 are directed toward the judicial exception of an abstract idea.  Independent claim 1 is directed specifically to the abstract idea of inspecting an object or a subject.
Regarding independent claim 1, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
An adhered matter inspection method comprising: 
a step of acquiring personal information of a subject; 
a step of calculating a terrorism risk of the subject by referring the acquired personal information to a database storing a relationship between the personal information and the terrorism risk; and 
a step of using an inspection device for collecting an adhered matter on the subject or on an inspection object carried by the subject and/or a vapor from the adhered matter; ionizing and analyzing the collected matter; and determining whether or not the adhered matter is a dangerous material by referring the analysis result to the database; 
wherein inspection condition and/or judgement condition of the inspection device is changed on a per-subject basis so that a true positive rate of an inspection is varied according to a level of the calculated terrorism risk.  

As the underlined claim limitations above demonstrate, independent claim 1 is directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity 
Dependent claims 2-4, 6-8, 10-12, and 14-15 provide further details to the abstract idea of claim 1 regarding the received data, therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claim 1. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-4, 6-8, 10-12, and 14-15 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “database” and an “inspection device”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. Dependent claims 2-4, 6-8, 10-12, and 14-15 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-4, 6-8, 10-12, and 14-15 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular 
Dependent claims 2-4, 6-8, 10-12, and 14-15 merely recite further additional embellishments of the abstract idea of independent claim 1 respectively, but these features only serve to further limit the abstract idea of independent claim 1, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-4, 6-8, 10-12, and 14-15 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-4, 6-8, 10-12, and 14-15 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.
The Examiner suggests integrating the elements disclosed in dependent claim 5 into independent claim 1, to overcome the 101 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Huey et al. (US 2004/0252024 A1).
As per independent Claim 1, Huey discloses an adhered matter inspection method comprising: 
a step of acquiring personal information of a subject (See at least Para [0009], [0011], [0040]); 
a step of calculating a terrorism risk of the subject by referring the acquired personal information to a database storing a relationship between the personal information and the terrorism risk (See at least Para [0012], [0102]-[0104]); and 
a step of using an inspection device for collecting an adhered matter on the subject or on an inspection object carried by the subject and/or a vapor from the adhered matter, ionizing and analyzing the collected matter (In Huey , both the passenger and its baggage are inspected by screening devices, see fig. 1 . The screening systems can be an explosive screening system for collecting, detecting and analyzing traces of explosives, See at least Para [0070]-[0071]); Huey also discloses the ITEMISER trace detection system marketed by G.E. Ion Track Instruments which performs ionization and analysis of the collected matter, it is a Ion Mobility Spectrometer, See at least Para [0094]-[0096]), and 
determining whether or not the adhered matter is a dangerous material by referring the analysis result to the database (See at least Para [0101]-[0105], “…monitoring of the associated explosives, weapons, and passenger identification systems”); 
wherein inspection condition and/or judgement condition of the inspection device is changed on a per-subject basis so that a true positive rate of an inspection is varied according to a level of the calculated terrorism risk (See at least Para [0011]-[0012]" The screening sensitivity levels of one or more screening systems of the baggage, passenger and secondary screening zones may be selectively modified based upon the threat levels of an identified passenger.", and Para [0116]-[0121]. It is emphasized that "the sensitivity levels of one or more of the screening systems of the checkpoint may be automatically adjusted in response to particular threat levels of passengers. Another option is where the checkpoint supervisor is given the ability to manually adjust the sensitivity levels of the screening systems" as in Claim 1, See Para [0121]).  
As per Claim 2, Huey discloses wherein the inspection condition and/or judgement condition of the inspection device is changed so that at least one of inspection time or false positive rate varies in 
As per Claim 3, Huey discloses wherein the inspection condition and/or judgement condition of the inspection device is changed so that the true positive rate decreases in the case of a subject with a low calculated terrorism risk and that the true positive rate increases in the case of a subject with a high calculated terrorism risk (See at least Para [0103]-[0105] and [0116]-[0121]).  
As per Claim 4, Huey discloses wherein the inspection condition and/or judgement condition of the inspection device is changed so that inspection time decreases in the case of a subject with a low calculated terrorism risk and that the inspection time increases in the case of a subject with a high calculated terrorism risk (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 5, Huey discloses wherein the inspection device separates the adhered matter by ejecting gas to the subject or the inspection object; condenses the separated adhered matter; vaporizes the adhered matter by means of a heating portion and then, ionizes and analyzes the adhered matter (See at least Para [0094]-[0096], Correspond to normal measures for the explosive screening system).  
As per Claim 6, Huey discloses wherein the analysis is performed by monitoring and analyzing time-varying change in a signal indicating the ion amount of a target material as a detection object, and the true positive rate is varied by changing the method of analyzing the time-varying change (See at least Para [0103]-[0105] and [0116]-[0121]). 
As per Claim 7, Huey discloses wherein a value obtained by adding a value obtained by multiplying a standard deviation of a background signal by a coefficient to a value of the background signal before the start of judgement is defined as a judgement threshold value, and the true positive rate is varied by changing the coefficient (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 8, Huey discloses wherein the true positive rate is varied by increasing or decreasing the number29Docket No. 125006-015US1 of materials selected as the detection objects (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 9, Huey discloses wherein the true positive rate is varied by changing the length of judgment time after a gas ejection (See at least Para [0094]-[0096], Operation of ITEMISER device). 
As per Claim 10, Huey discloses wherein the true positive rate is varied by changing a m/z window width for calculating ion chromatogram from mass spectrum (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 11, Huey discloses wherein the true positive rate is varied by changing the number of peaks used for judgement, out of the plural peaks of a detection target material observed on mass spectrum (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 12, Huey discloses wherein the true positive rate is varied by changing whether or not to perform collision-induced dissociation (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 13, Huey discloses wherein the true positive rate is varied by changing at least one of the number of gas ejections or gas ejection time (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 14, Huey discloses wherein30Docket No. 125006-015US1 the terrorism risk of the subject is calculated by using at least one of information pieces which are obtained by analyzing monitoring camera information on the subject passing by the inspection device and which include: a degree of abnormal behavior, a size of baggage carried by the subject, or a type of the baggage (See at least Para [0102]-[0105] and [0116]-[0121]).    
As per Claim 15, Huey discloses wherein the terrorism risk of the subject is calculated by using at least one of information pieces which are acquired by referring ID information of the subject acquired by an ID authentication function annexed to the inspection device to the database and which include: criminal record, record of overseas travels, national origin, starting place of overseas travel, overseas . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 2, 2022